

113 HR 2799 RH: Sportsmen’s Heritage And Recreational Enhancement Act
U.S. House of Representatives
2014-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 249113th CONGRESS 2d SessionH. R. 2799[Report No. 113–336, Part I]IN THE HOUSE OF REPRESENTATIVESJuly 23, 2013Mr. Latta (for himself, Mr. Thompson of Mississippi, Mr. Wittman, and Mr. Walz) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedJanuary 29, 2014Additional sponsors: Mr. Hanna, Mr. Austin Scott of Georgia, Mr. Rodney Davis of Illinois, and Mr. CobleJanuary 29, 2014Reported from the Committee on Natural Resources with an amendmentStrike out all after the enacting clause and insert the part printed in italicJanuary 29, 2014The Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on July 23, 2013A BILLTo establish the Wildlife and Hunting Heritage Conservation Council Advisory Committee to advise the Secretaries of the Interior and Agriculture on wildlife and habitat conservation, hunting, recreational shooting, and for other purposes.1.Short titleThis Act may be cited as the Sportsmen’s Heritage And Recreational Enhancement Act or the SHARE Act .2.Wildlife and Hunting Heritage Conservation Council Advisory CommitteeThe Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.) is amended by adding at the end the following:10.Wildlife and Hunting Heritage Conservation Council Advisory Committee(a)EstablishmentThere is hereby established the Wildlife and Hunting Heritage Conservation Council Advisory Committee (in this section referred to as the Advisory Committee) to advise the Secretaries of the Interior and Agriculture on wildlife and habitat conservation, hunting, and recreational shooting.(b)Duties of the advisory committeeThe Advisory Committee shall advise the Secretaries with regard to—(1)implementation of Executive Order No. 13443: Facilitation of Hunting Heritage and Wildlife Conservation, which directs Federal agencies to facilitate the expansion and enhancement of hunting opportunities and the management of game species and their habitat;(2)policies or programs to conserve and restore wetlands, agricultural lands, grasslands, forest, and rangeland habitats;(3)policies or programs to promote opportunities and access to hunting and shooting sports on Federal lands;(4)policies or programs to recruit and retain new hunters and shooters;(5)policies or programs that increase public awareness of the importance of wildlife conservation and the social and economic benefits of recreational hunting and shooting; and(6)policies or programs that encourage coordination among the public, the hunting and shooting sports community, wildlife conservation groups, and States, tribes, and the Federal Government.(c)Membership(1)Appointment(A)In generalThe Advisory Committee shall consist of no more than 16 discretionary members and 7 ex officio members.(B)Ex officio membersThe ex officio members are—(i)the Director of the United States Fish and Wildlife Service or a designated representative of the Director;(ii)the Director of the Bureau of Land Management or a designated representative of the Director;(iii)the Director of the National Park Service or a designated representative of the Director;(iv)the Chief of the Forest Service or a designated representative of the Chief;(v)the Chief of the Natural Resources Conservation Service or a designated representative of the Chief;(vi)the Administrator of the Farm Service Agency or a designated representative of the Administrator; and(vii)the Executive Director of the Association of Fish and Wildlife Agencies.(C)Discretionary membersThe discretionary members shall be appointed jointly by the Secretaries from at least one of each of the following:(i)State fish and wildlife agencies.(ii)Game bird hunting organizations.(iii)Wildlife conservation organizations.(iv)Big game hunting organizations.(v)The tourism, outfitter, or guiding industry.(vi)The firearms or ammunition manufacturing industry.(vii)The hunting or shooting equipment retail industry.(viii)Tribal resource management organizations.(ix)The agriculture industry.(x)The ranching industry.(xi)Waterfowl hunting organizations.(D)EligibilityPrior to the appointment of the discretionary members, the Secretaries shall determine that all individuals nominated for appointment to the Advisory Committee, and the organization each individual represents, actively support and promote sustainable-use hunting, wildlife conservation, and recreational shooting.(2)Terms(A)In generalExcept as provided in subparagraph (B), members of the Advisory Committee shall be appointed for a term of 4 years. Members shall not be appointed for more than 3 consecutive or nonconsecutive terms.(B)Terms of initial appointeesAs designated by the Secretary at the time of appointment, of the members first appointed—(i)6 members shall be appointed for a term of 4 years;(ii)5 members shall be appointed for a term of 3 years; and(iii)5 members shall be appointed for a term of 2 years.(3)Preservation of public advisory statusNo individual may be appointed as a discretionary member of the Advisory Committee while serving as an officer or employee of the Federal Government.(4)Vacancy and removal(A)In generalAny vacancy on the Advisory Committee shall be filled in the manner in which the original appointment was made.(B)RemovalAdvisory Committee members shall serve at the discretion of the Secretaries and may be removed at any time for good cause.(5)Continuation of serviceEach appointed member may continue to serve after the expiration of the term of office to which such member was appointed until a successor has been appointed.(6)ChairpersonThe Chairperson of the Advisory Committee shall be appointed for a 3-year term by the Secretaries, jointly, from among the members of the Advisory Committee. An individual may not be appointed as Chairperson for more than 2 consecutive or nonconsecutive terms.(7)Pay and expensesMembers of the Advisory Committee shall serve without pay for such service, but each member of the Advisory Committee may be reimbursed for travel and lodging incurred through attending meetings of the Advisory Committee approved subgroup meetings in the same amounts and under the same conditions as Federal employees (in accordance with section 5703 of title 5, United States Code).(8)Meetings(A)In generalThe Advisory Committee shall meet at the call of the Secretaries, the chairperson, or a majority of the members, but not less frequently than twice annually.(B)Open meetingsEach meeting of the Advisory Committee shall be open to the public.(C)Prior notice of meetingsTimely notice of each meeting of the Advisory Committee shall be published in the Federal Register and be submitted to trade publications and publications of general circulation.(D)SubgroupsThe Advisory Committee may establish such workgroups or subgroups as it deems necessary for the purpose of compiling information or conducting research. However, such workgroups may not conduct business without the direction of the Advisory Committee and must report in full to the Advisory Committee.(9)QuorumNine members of the Advisory Committee shall constitute a quorum.(d)ExpensesThe expenses of the Advisory Committee that the Secretaries determine to be reasonable and appropriate shall be paid by the Secretaries.(e)Administrative support, technical services, and adviceA designated Federal Officer shall be jointly appointed by the Secretaries to provide to the Advisory Committee the administrative support, technical services, and advice that the Secretaries determine to be reasonable and appropriate.(f)Annual report(1)RequiredNot later than September 30 of each year, the Advisory Committee shall submit a report to the Secretaries, the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives, and the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate. If circumstances arise in which the Advisory Committee cannot meet the September 30 deadline in any year, the Secretaries shall advise the Chairpersons of each such Committee of the reasons for such delay and the date on which the submission of the report is anticipated.(2)ContentsThe report required by paragraph (1) shall describe—(A)the activities of the Advisory Committee during the preceding year;(B)the reports and recommendations made by the Advisory Committee to the Secretaries during the preceding year; and(C)an accounting of actions taken by the Secretaries as a result of the recommendations.(g)Federal advisory committee actThe Advisory Committee shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.).(h)Abolishment of the existing wildlife and hunting heritage conservation council advisory committeeEffective on the date of the enactment of this Act, the Wildlife and Hunting Heritage Conservation Council formed in furtherance of section 441 of the Revised Statutes (43 U.S.C. 1457), the Fish and Wildlife Act of 1956 (16 U.S.C. 742a), and other Acts applicable to specific bureaus of the Department of the Interior is hereby abolished..January 29, 2014Reported from the Committee on Natural Resources with an amendmentJanuary 29, 2014The Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed